Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/14/2022.
Claims 1-20 are pending.


Restriction Remark 
In the Office Action, claims 1-12 were restricted under 35 U.S.C. 121 by a genus- species type restriction. The restriction indicated that Species I and Species II claims respectively fall into the following two groups: 
Groups:

I. Group I drawn to claims 1-13 which disclose a battery pack that receive an input form user-interface and the a controller verifies the receive signal from the user interface and based on the verification to enable or disable the battery pack by the controller.
II. Group II drawn to claims 14-20 which disclose a battery charger configured to charge a battery pack, wherein the battery charger comprising receptacle and a locking apparatus configure to locked or unlock the battery pack.
Group I in the reply filed on 03/14/2022 is acknowledged.  

Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rejman et al. (Pub. No. 2016/0067859 A1).

Regarding claims 1 and 9, Rejman discloses:

A battery pack (see Fig. 1-2, (see par [0008-0009], a hand tool battery) comprising: 
a housing (see Fig. 1-2, housing 52a); 
one or more battery cells within the housing (see Fig. 1-2, battery 26a); 
a user-interface configured to receive an input from a user (see Fig. 1-2, keyboard 66b, see par [0036-0037], activation means (element) 32b having a keyboard 66b. before operation, an operator....); and 
a controller having an electronic processor and a memory, the controller configured to receive a signal, from the user-interface, corresponding to the input, verify the signal, and enable the battery pack based on verification (see par [0036-0040], if the operator cannot input the correct PIN, activation means 32b prevents operation of hand tool...., ... controller. ...).

Regarding claims 2 and 10, Rejman discloses:
wherein the controller is further configured to disable the battery pack based on the verification (see par [0036-0040], if the operator cannot input the correct PIN, activation means 32b prevents operation of hand tool....,).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rejman et al. (Pub. No. 2016/0067859 A1) in view of Johnson et al. (CN 1989674 A).


Regarding claim 3, Rejman fails to disclose:
further comprising a switch.
Thus, Johnson discloses:
further comprising a switch (see spec, can be located in the cell 50 of the shell 65 on the button switch 160...., switch 175..., switch 180...).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hand tool module of Rejman to include an a switch in order to enable the fuel gauge (see Johnson Spec).

Regarding claims 4, 11, and 12, Johnson discloses:
wherein the switch is configured to electrically connect two or more battery cells from each other, wherein the battery pack is enabled by closing the switch (see Spec, can be located in the cell 50 of the shell 65 on the button switch 160...., switch 175..., switch 180... ...[wherein the switch for turn ON/OFF charging/discharging. Therefore it is use for enable the battery pack]).

Regarding claims 5 and 13, Johnson discloses:
wherein the switch is configured to electrically connect the one or more battery cells from an electrical terminal, wherein the battery pack is enabled by closing the switch (see Spec, can be located in the cell 50 of the shell 65 on the button switch 

Regarding claim 6, Johnson discloses:
wherein the user-interface is at least one selected from a group consisting of a push-button keypad, a touch screen, a biometric scanner, and a lock (see Spec. the fuel gauge 155a can include a push button 160.....).

Regarding claim 7, Johnson discloses:
wherein the user-interface includes a fuel gauge and a button (see Spec. the fuel gauge 155a can include a push button 160.....).

Regarding claim 8, Johnson discloses:
wherein the input is received via the button (see Spec. the fuel gauge 155a can include a push button 160.....).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851